Title: From Benjamin Franklin to Alexander Martin, 5 August 1782
From: Franklin, Benjamin
To: Martin, Alexander


Sir
Passy, Augt. 5. 1782
Mr Edward Bridgen, Merchant of London, a particular Friend of mine and a zealous one of the American Cause, acquaints me that his Lands on the Sound in Cape Fear River, with his Negroes & Debts owing to Bridgen & Waller have by virtue of some late Laws of your Province been all Confiscated. I have not seen those Laws, but I would hope there may be some Exception in them favouring the Property of our Friends, as it would grieve me to see those suffer as Enemies, who have from the Beginning of our Difference with England, uniformly, openly & firmly espoused the Interests of our Country, which to my certain Knowledge is the Case of Mr Bridgen.— I therefore beg leave to request your Excellency’s Protection & Interposition in favour of that Gentleman, that so, if by no Construction of the Laws as they stand his Estates may be exempted, he may however obtain a subsequent Law to set aside the Confiscation & restore his Property, an Indulgence which it appears to me his Conduct has justly merited.— I give with Pleasure this voluntary Testimony in favour of a very worthy Man, but it will afford me infinitely more if it may be of some Utility to him. With great Respect I have the honour to be, Sir, Your Excellency’s most obedient and most humble Servant
B Franklin
His Excellency the Governor of N. Carolina
 
Notation: No. 10. Dr. Franklin for Bridgon. Registered got over
